IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael A. Mushow,                  :
                Petitioner          :
                                    : No. 121 C.D. 2021
            v.                      :
                                    :
Doyle and Roth Manufacturing        :
(Workers’ Compensation Appeal       :
Board)                              :
                 Respondent         :


                                   ORDER


            AND NOW, this 30th day of June, 2022, it is ORDERED that the above-
captioned opinion filed April 12, 2022, shall be designated OPINION rather than
MEMORANDUM OPINION, and it shall be reported.




                                      ________________________________
                                       PATRICIA A. McCULLOUGH, Judge